Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


                                 No. 18-BG-115


                   IN RE LEICESTER B. STOVELL, RESPONDENT.


        A Member of the Bar of the District of Columbia Court of Appeals
                          (Bar Registration No. 488149)

                        On Report and Recommendation
                   Of the Board on Professional Responsibility
           (BDN 136-14, BDN 196-14, BDN 205-14 & BDN 129-14)


                            (Decided June 28, 2018)


      Before: GLICKMAN and THOMPSON, Associate Judges, and STEADMAN,
      Senior Judge.


      PER CURIAM:      In this case, the Board on Professional Responsibility

recommends that respondent Leicester B. Stovell be disbarred based on Hearing

Committee findings that he intentionally misappropriated client funds entrusted to

him. See In re Edwards, 990 A.2d 501, 518-19 (D.C. 2010); In re Addams, 579
A.2d 190, 193 (D.C. 1990) (en banc). No exceptions having been filed to the
                                           2


Board’s report, we impose the recommended discipline. See D.C. Bar R. XI, § 9

(h)(2). Accordingly, it is


      ORDERED that Leicester B. Stovell is hereby disbarred. For purposes of

reinstatement the period of respondent’s disbarment will not begin to run until such

time as he files a D.C. Bar R. XI, § 14 (g) affidavit.